SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13E-3 RULE 13e-3 TRANSACTION STATEMENT UNDER SECTION 13(e) OF THE SECURITIES EXCHANGE ACT OF 1934 JAGGED PEAK, INC. (N AME OF THE I SSUER ) Jagged Peak, Inc. SP Jagged Peak, LLC Paul Demirdjian Primrose Demirdjian (Names of Person(s) Filing Statement) Common Stock, par value $0.001 per share (Title of Class of Securities) 47008R 10 3 (Common Stock) (CUSIP Number of Class of Securities) Jagged Peak, Inc. Attn: Paul Demirdjian 3000 Bayport Drive, Suite 250 Tampa FL 33607 813-637-6900 Ext. 225 (Name, Address, and Telephone Numbers of Person Authorized to Receive Notices and Communications on Behalf of the Persons Filing Statement) With copies to Gregory C. Yadley, Esq. Shumaker, Loop & Kendrick, LLP 101 E. Kennedy Blvd., Suite 2800 Tampa, FL 33602 (813) 229-7600 Brad Rock DLA Piper LLP 555 Mission Street, Suite 2400 San Francisco, CA 94105 (415) 836-2598 This statement is filed in connection with (check the appropriate box): a. ☒ The filing of solicitation materials or an information statement subject to Regulation 14A, Regulation 14C or Rule 13e-3(c) under the Securities Exchange Act of 1934. b. ☐ The filing of a registration statement under the Securities Act of 1933. c. ☐ A tender offer. d. ☐ None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a)are preliminary copies: ☒ Check the following box if the filing is a final amendment reporting the results of the transaction: ☐ Calculation of Filing Fee Transactionvaluation* Amountoffilingfee* * In accordance with Exchange Act Rule 0-11(c), the filing fee of $2,210 was determined by multiplying the aggregate Merger Consideration of $21,943,187 by .0001007. The aggregate Merger Consideration was calculated based on the sum of (A) 18,329,074 shares of Common Stock multiplied by $1.08 per share; (B) options to purchase 2,150,000 shares of Common Stock with an exercise price of $0.125 per share multiplied by $0.955 (the difference between $1.08 and the exercise price of $0.125 per share); (C) options to purchase 100,000 shares of Common Stock with an exercise price of $0.25 per share multiplied by $0.83 (the difference between $1.08 and the exercise price of $0.25 per share); and (D) warrants to purchase 10,782 shares of Common Stock with an exercise price of $0.01 per share multiplied by $1.07 (the difference between $1.08 and the exercise price of $0.01 per share). Check the box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. ☒ AmountPreviouslyPaid:$2,210 FilingParty:Jagged Peak, Inc. FormorRegistrationNo.:Proxy Statement on Schedule 14A DateFiled:November [], 2015 Introduction This Rule 13E-3 Transaction Statement, together with the exhibits hereto (this “Transaction Statement”), is being filed with the Securities and Exchange Commission (the “SEC”) pursuant to Section13(e) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), jointly by: (i)Jagged Peak, Inc. (the “Company”), a Nevada corporation and the issuer of the shares of common stock, par value $0.001 per share (the “Common Stock”) that are subject to the Rule 13e-3 transaction; (ii) SP Jagged Peak LLC, a Delaware limited liability company (“SPJP” or “Parent”); and (ii) Paul and Primrose Demirdjian. Collectively, the persons filing this Transaction Statement are referred to as the “filing persons.” This Transaction Statement relates to the Agreement and Plan of Merger, dated October 9, 2015 (as it may be amended from time to time, the “Merger Agreement”) among the Company, SPJP and a to-be-formed Nevada corporation that will be a majority-owned subsidiary of Parent (“Sub”). Pursuant to the Merger Agreement, if the Merger Agreement is approved by the Company stockholders at the special meeting to be held for that purpose and the other conditions to the closing of the merger are either satisfied or waived, Sub will be merged with and into the Company and each share of Common Stock outstanding at the effective time of the merger (other than certain shares as set forth in the Merger Agreement) will be cancelled and converted into the right to receive $1.08 minus an amount per share equal to the transaction expenses incurred by the Company divided by the total number of shares of Common Stock outstanding at the closing of the Merger on a fully-diluted basis (the “Merger”). The Company’s Board of Directors (the “Board”) has (a)determined unanimously that the Merger Agreement and the Merger are desirable, advisable, and fair to and in the best interests of, the Company and its stockholders, (b)approved and adopted unanimously the Merger Agreement and the Merger, and (c)resolved unanimously to recommend that the Company’s stockholders vote “FOR” the proposal to adopt the Merger Agreement. Concurrently with the filing of this Transaction Statement, the Company is filing with the SEC a preliminary proxy statement (the “Proxy Statement”) under Regulation 14A of the Exchange Act, pursuant to the definitive version of which the Board will solicit proxies from the stockholders of the Company to vote at the special meeting of stockholders to be held for the purpose of approving the Merger Agreement. The Proxy Statement is attached hereto as Exhibit (a)(1). A copy of the Merger Agreement is attached to the Proxy Statement as Appendix A and is incorporated herein by reference. Pursuant to General Instruction F to Schedule 13E-3, the information in the Proxy Statement, including all Appendixes thereto, is expressly incorporated by reference herein in its entirety, and responses to each item herein are qualified in their entirety by the information contained in the Proxy Statement. The cross-references below are being supplied pursuant to General Instruction G to Schedule 13E-3 , and show the location within the Proxy Statement of the information required to be included in response to the items of Schedule 13E-3. As of the date hereof, the Proxy Statement is in preliminary form and is subject to completion or amendment. Capitalized terms used but not defined in this Schedule 13E-3 have the meanings given to them in the Proxy Statement. 1 All information concerning the Company contained in, or incorporated by reference into, this Transaction Statement was supplied by the Company. Similarly, all information concerning each other filing person contained in, or incorporated by reference into, this Transaction Statement was supplied by such filing person. Item 1. Summary Term Sheet The information set forth in the Proxy Statement under the following captions is incorporated herein by reference: “Summary Term Sheet” “Questions and Answers about the Special Meeting and the Merger” Item 2. Subject Company Information (a) Name and Address. The Company’s name and the address and telephone number of its principal executive offices are as follows: Jagged Peak, Inc. 3000 Bayport Drive, Suite 250 Tampa FL 33607 813-637-6900 Ext. 225 (b) Securities. The subject class of equity securities is the Common Stock of the Company. The information set forth in the Proxy Statement under the following captions is incorporated herein by reference: “Questions and Answers about the Special Meeting and the Merger” “The Special Meeting—Record Date and Quorum” (c) Trading Market and Price. The information set forth in the Proxy Statement under the following caption is incorporated herein by reference: “Important Information Regarding Jagged Peak —Market Price of the Common Stock” (d) Dividends. The information set forth in the Proxy Statement under the following caption is incorporated herein by reference: “The Merger Agreement—Conduct of Business Pending the Merger” “Important Information Regarding Jagged Peak — Market Price of the Common Stock - Dividends” (e) Prior Public Offerings. None. (f) Prior Stock Purchases. The information set forth in the Proxy Statement under the following caption is incorporated herein by reference: “ Important Information Regarding Jagged Peak —Transactions in Common Stock ” 2 Item 3. Identity and Background of Filing Person (a)—(c) Name and Address; Business and Background of Entities; Business and Background of Natural Persons. The information set forth in the Proxy Statement under the following captions is incorporated herein by reference: “Summary Term Sheet” “The Parties to the Merger” “Important Information Regarding Jagged Peak ” “Important Information Regarding the Purchas er Group Members ” Item 4. Terms of the Transaction (a) (1) Tender Offers. Not applicable. (a) (2) Mergers or Similar Transactions. The information set forth in the Proxy Statement under the following captions is incorporated herein by reference: “Summary Term Sheet” “Questions and Answers about the Special Meeting and the Merger” “Special Factors—Background of the Merger” “Special Fact ors—Reasons for the Merger ; Fairness of the Merger” “Special Fact ors—Recommendation of the Board ” “ Special Factors— Purchaser Group Members ’ Purpose and Reason for the Merger” “Special Factors—Position of the Purchaser Group as to Fairness of the Merger” “Special Factors—Plans for the Company After the Merger” “Special Factors—Certain Effects of the Merger” “Special Factors—Interests of the Company’s Directors and Executive Officers in the Merger” “Special Factors—Anticipated Accounting Treatment of the Merger” “Special Factors—Material U.S. Federal Income Tax Consequences of the Merger” “The Special Meeting—Required Vote” 3 “The Merger Agreement—Effect o f the Merger on the Common Shares of the Company and Sub” “The Merger Agreement—Treatment of Company Equity Awards” “The Merger Agreement—Payment for the Common Stock in the Merger” “The Merger Agreement—Conditions to the Merger” “
